           Case 1:19-cr-00209-DAD-BAM Document 29 Filed 08/27/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00209-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE MOTION FOR
                                                        RELEASE
13                         v.
14   JERALD ESTHER WILLAMS,                             DATE: September 1, 2020
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Dale A. Drozd
16

17          This case is set for motion for release on September 1, 2020. The government wishes to

18 continue this matter and the defense has no objection.

19                                              STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:

22          1.     By previous order, this matter was set for motion for release on September 1, 2020.

23          2.     By this stipulation, government and the defendant now move to continue the motion for

24 release until September 8, 2020 at 9:00 a.m.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government was unable to file its response timely due a health issue. The

27          government will file its response by Friday, August 28, 2020.

28 ///

      STIPULATION AND ORDER                             1
30
           Case 1:19-cr-00209-DAD-BAM Document 29 Filed 08/27/20 Page 2 of 2


 1                  b)     The defendant does not object to the matter being continued until the requested

 2          date.

 3                  c)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant.

 5          IT IS SO STIPULATED.

 6

 7    Dated: August 27, 2020                                MCGREGOR W. SCOTT
                                                            United States Attorney
 8

 9                                                          /s/ LAUREL J. MONTOYA
                                                            LAUREL J. MONTOYA
10                                                          Assistant United States Attorney
11

12    Dated: August 27, 2020                                /s/ MELISSA BALOIAN
                                                            MELISSA BALOIAN
13
                                                            Counsel for Defendant
14                                                          JERALD ESTHER WILLIAMS

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED. The motion for release in this matter be continued to
18
     September 8, 2020 at 9:00 a.m.
19
     IT IS SO ORDERED.
20
        Dated:      August 27, 2020
21                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

      STIPULATION AND ORDER                             2
30
